
	
		II
		110th CONGRESS
		1st Session
		S. 1821
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To prohibit the closure or relocation of any county,
		  local, or field office of the Farm Service Agency or Natural Resources
		  Conservation Service or any office related to the rural development mission of
		  the Department of Agriculture until at least 1 year after the enactment of an
		  Act to provide for the continuation of agricultural programs after fiscal year
		  2007.
	
	
		1.Prohibition on closure or
			 relocation of certain county, local, and field officesThe Secretary of Agriculture may not close
			 or relocate any county, local, or field office of the Farm Service Agency or
			 Natural Resources Conservation Service or any office related to the rural
			 development mission of the Department of Agriculture until the date that is at
			 least 1 year after the date of the enactment of an Act to provide for the
			 continuation of agricultural programs after fiscal year 2007.
		
